Title: To George Washington from Brigadier General Thomas Nelson, Jr., 20 January 1778
From: Nelson, Thomas Jr.
To: Washington, George

 

My Dear Sir
Williamsburg [Va.] Jany 20th 1778

Your favor of the 19th Ultimo should not have remain’d so long unanswer’d, had I not been oblig’d by indisposition, to absent myself from the business of the House of Delegates, for a fortnight past. What has been done during that time, I am not yet inform’d, having return’d only this day.
The many difficulties that are thrown in the way of inoculating the Troops for the small pox, within this State, will prevent Their joining the Army, so soon as you expected them, or as the Circumstances may require. The Governor and Council have orderd the Continental Train to Cely’s, a Seat of Colo. Wilson Carys, near Hampton, to be inoculated, where not more than fifty can be carried thro’ the disorder at a time, so that if the Regiment of Infantry, belonging to this State is to be sent thither, they will not march before the end of the next Campaign. Every measure has been attempted by the Officers to have this good purpose effected, but hitherto without success. Should this Country ever become the Seat of War, we shall be ruin’d by the dreadful apprehensions, that prevail among our people, of that disorder. Our Army will share the fate that the Army before Quebec did, in the year 1776, and perhaps the consequences may be as fatal to us as they were in Canada; for I am well convinc’d that General Howe would effect more by a few Phials of small pox matter, than he could by his whole Train of Artillery; and yet so perverse are our Countrymen in General, that they would hazard almost American Independency, rather than submit to a temporary ill. I wish the raising the Voluntiers may not be greatly impeded by this unaccountable timidity. Unless they can be prevaild upon to be inoculated, they will be backward in marching to the Northward should there be the least danger of their taking the disorder in the natural way upon their March; and indeed the end of their being rais’d, may be entirely defeated, by such a calamity breaking out among them after they get to Camp, which would not only render them of no use but perhaps deprive you of the Service of other Troops by communicating the disorder to them. I wish most sincerely that your Winter Quarters were more comfortable than they are. It is an object of no small consequence to keep the Enemy within proper bounds and prevent their having much intercourse with the Tory Country near the City of Philadelphia. I am My Dear General with much esteem Your Obedt Servt

Thos Nelson jr

